Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19, 21 are presented for examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim encompasses “A computer program” and is therefore directed to software per se (computer program).



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 15-16, 19, 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Plotnikov et al., US Patent Application Publication 2014/0095828 (hereinafter Plotnikov).
	Regarding claim 1, Plotnikov teaches:
An apparatus comprising: vector processing circuitry to perform data processing in multiple parallel processing lanes, wherein the data processing is performed in a 
Regarding claim 2, Plotnikov teaches:
The apparatus as claimed in claim 1, wherein the first value of the predicate summary value indicates that a strict subset of the bit values of the vector predicate are set, wherein the strict subset of set bits is not a contiguous sequence comprising a least significant bit of the vector predicate (see e.g. fig. 3, a subset of full bits such positions 7 through 4 are set and do not include the least significant bit).

The apparatus as claimed in claim 1, wherein the second value of the predicate summary value indicates that a strict subset of the bit values of the vector predicate are set in a contiguous sequence (see e.g. fig. 3, 4B section 440, 5A, para. [0060-2]).
Regarding claim 4, Plotnikov teaches:
The apparatus as claimed in claim 3, wherein the predicate monitoring circuitry is responsive to the vector predicate to generate the predicate summary value having the second value when the contiguous sequence comprises a least significant bit of the vector predicate (see e.g. fig. 3, 4B section 440, 5A, para. [0060-2]).
Regarding claim 15, Plotnikov teaches:
The apparatus as claimed in claim 1, comprising vector processing sampling circuitry associated with the vector processing circuitry to generate a vector instruction summary for a vector instruction executed by the vector processing circuitry, wherein the vector processing sampling circuitry comprises the predicate monitoring circuitry (see e.g. fig. 3, 4B section 440, 5A, para. [0060-2], a vector’s elements are analyzed).
Regarding claim 16, Plotnikov teaches:
The apparatus as claimed in claim 15, wherein the vector processing sampling circuitry is responsive to a sample trigger condition to generate the vector instruction summary (see e.g. fig. 3, 4B section 440, 5A, para. [0060-2]).
Claim 19 is rejected for reasons corresponding to those given above for claim 1.
Claim 21 is rejected for reasons corresponding to those given above for claim 1.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Plotnikov in view of Ono, US Patent Application Publication 2008/0247413 (hereinafter Ono).
Regarding claim 5, Plotnikov teaches:
The apparatus as claimed in claim 1.
Plotnikov fails to explicitly teach wherein the predicate monitoring circuitry is responsive to the vector predicate to generate the predicate summary value having a third value of the predicate summary value when no bit values of the vector predicate are set and having a fourth value when all bit values of the vector predicate are set.
	Ono teaches summarizing flag information with two bits to allow four different summary values (see e.g. para. [0245]).
	The use of more or fewer bits to indicate more or fewer conditions is merely a design choice. Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Plotnikov and Ono such that the predicate monitoring circuitry is responsive to the vector predicate to generate the predicate summary value having a third value of the predicate summary 
Regarding claim 6, Plotnikov in view of Ono teaches or suggests:
The apparatus as claimed in claim 5, wherein the predicate monitoring circuitry is arranged to generate the predicate summary value as a 2-bit value (see e.g. Ono para. [0245]).
Regarding claim 7, Plotnikov in view of Ono teaches or suggests:
The apparatus as claimed in claim 6, wherein the predicate summary value is autologous (see e.g. Ono para. [0245]).
Regarding claim 8, Plotnikov in view of Ono teaches or suggests:
The apparatus as claimed in claim 6, wherein the third value of the predicate summary value is 00, wherein the second value of the predicate summary value is 01, wherein the first value of the predicate summary value is 10, and wherein the fourth value of the predicate summary value is 11 (see e.g. Ono para. [0245]).
Regarding claim 9, Plotnikov teaches:
The apparatus as claimed in claim 1.
Plotnikov fails to explicitly teach wherein the predicate monitoring circuitry is responsive to the vector predicate to generate a first predicate summary value and at least one further predicate summary value in dependence on the bit values of the vector predicate, wherein the first predicate summary value and the at least one further predicate summary value correspond to a first portion and at least one further portion of the vector predicate.

	The use of generating more or fewer summary values is merely a design choice. Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Plotnikov and Ono such that the predicate monitoring circuitry is responsive to the vector predicate to generate a first predicate summary value and at least one further predicate summary value in dependence on the bit values of the vector predicate, wherein the first predicate summary value and the at least one further predicate summary value correspond to a first portion and at least one further portion of the vector predicate. This would have provided the clearly predictable result of indicating multiple different states of the predicate mask bits.
Regarding claim 10, Plotnikov in view of Ono teaches or suggests:
The apparatus as claimed in claim 9, wherein sizes of the first portion and the at least one further portion of the vector predicate are the same (see e.g. Ono para. [0245]).
Regarding claim 11, Plotnikov in view of Ono teaches or suggests:
The apparatus as claimed in claim 9, wherein sizes of the first portion and the at least one further portion of the vector predicate differ (see e.g. Plotnikov fig. 4B section 440, 5A, para. [0060-2], Ono para. [0245], one bit in Plotnikov and two bits in Ono).


s 12-14, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Plotnikov in view of Gove, US Patent Application Publication 2013/0024654 (hereinafter Gove).
Regarding claim 12, Plotnikov teaches:
The apparatus as claimed in claim 1.
Plotnikov fails to explicitly teach wherein the predicate monitoring circuitry is further responsive to the vector predicate to generate a predicate count value indicative of a count of set bits in the vector predicate.
	Gove teaches counting the number of bits in a mask (see e.g. para. [0036]).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Plotnikov and Gove such that the predicate monitoring circuitry is further responsive to the vector predicate to generate a predicate count value indicative of a count of set bits in the vector predicate. This would have provided a way of quickly determining how many elements need to be operated on or moved into available vector element lanes to improve the speed of processing.
Regarding claim 13, Plotnikov in view of Gove teaches or suggests:
The apparatus as claimed in claim 12, wherein the predicate monitoring circuitry is responsive to a count instruction to return the predicate count value indicative of a count of set bits in the vector predicate (see e.g. Gove para. [0036]).
Regarding claim 14, Plotnikov in view of Gove teaches or suggests:


Regarding claim 17, Plotnikov teaches:
The apparatus as claimed in claim 1.
Plotnikov fails to explicitly teach wherein the predicate monitoring circuitry further comprises at least one counter to count occurrences of generation of the predicate summary value with at least one of the first value and the second value.
Gove teaches counting the number of bits in a mask (see e.g. para. [0036]).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Plotnikov and Gove such that the predicate monitoring circuitry further comprises at least one counter to count occurrences of generation of the predicate summary value with at least one of the first value and the second value. This would have provided a way of quickly determining how many elements need to be operated on or moved into available vector element lanes to improve the speed of processing.
Regarding claim 18, Plotnikov in view of Gove teaches or suggests:
The apparatus as claimed in claim 17, wherein the predicate monitoring circuitry is responsive to a count summary trigger to output at least one value of the at least one counter (see e.g. Gove para. [0036]).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M LINDLOF whose telephone number is (571)270-1024. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 5712724169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN M LINDLOF/Primary Examiner, Art Unit 2183